Appeal from Limestone County; 10th district (Not published, Rule 452, T.R.C.P.) 10-84-122-CV; 8-22-85.
Joint motion of parties filed herein on April 10, 1986 in the above numbered and entitled cause having been duly considered, it is ordered that the joint motion be, and hereby is, granted.
It is ordered that Petitioner’s application for writ of error is granted; the judgments of the courts below are vacated without reference to the merits of the appeal, and the cause is remanded to the trial court for further action pursuant to the settlement agreement.